DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 & 9-18 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - wherein the flexible display panel further comprises a circular polarizer, and the circular polarizer is disposed on a side of the flexible display screen away from the flexible substrate, the flexible display panel is a flexible organic light-emitting display panel, the circular polarizer is between the flexible display screen and the connection layer, and a stress neutral layer of the flexible display panes is between the flexible display screen and the circular polarizer.” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- -wherein the flexible display panel further comprises a circular polarizer, and the circular polarizer is disposed on a side of the flexible display screen away from the flexible substrate, the flexible display panel is a flexible organic light-emitting display panel, the circular polarizer is between the flexible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SU C KIM/Primary Examiner, Art Unit 2899